Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC §112 
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recite the limitations of "said providing” in claim 1.  However, the references in the claim to "said providing” when there is no previous reference in the claim to "providing” creates uncertainty as to what the claim is referring to.  A lack of antecedent basis results in indefiniteness, unless the scope of the claim could be reasonably ascertained by a skilled artisan.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fields et al. (herein after “Fields”) (US 9,135,803 B1).
Regarding claim 1, Fields disclosed an advanced vehicle operator intelligence system, comprising: a plurality of sensors, which are located within a vehicle (108), that generate sensor data (e.g, the data regarding the vehicle operator, vehicle motion, or the vehicle’s environment) (column 1, line 44 through column 2, line 15; column 4, lines 26-41); the sensor are connected to either a mobile device (110) (e.g., smart phone) or an on-board computer (114) that calculates impairment scores using the sensor data (column 2, lines 16-39); when the impairment of the vehicle operator is determined using impairment scores, the mobile device takes an appropriate action to mitigate the impairment (Figure 1; column 4, lines 26-63).  Thus, Fields suggests using the impairment score for “situation score” based on the sensor data; and using the mobile device as an electronic personal assistant for performing an action if the impairment is determined.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fields’s advanced vehicle operator intelligence system as discussed herein above the advantage of determining if the vehicle’s operator is in an impaired situation, then providing an appropriate response to mitigate the impairment of the vehicle’s operator.
Regarding claims 2, and 3, Fields teaches that the information, such as email, text message, etc. is delayed presenting to the vehicle operator until a later time when presenting the information would not cause an impairment (column 2, lines 16-39).
Regarding claim 4, as discussed herein, the mobile device (e.g., smart phone) or an on-board computer calculates the impairment scores using the sensor data (column 2, lines 16-39); when the impairment of the vehicle operator is determined, the mobile device takes an appropriate action to mitigate the impairment (Figure 1; column 4, lines 26-63).
Regarding claim 5, Fields teaches that the mobile device (110) or the on-board computer (114) determines whether the vehicle operator (106) is impaired, the mobile device (110) or the on-board computer (114) controls the presentation of the response to the vehicle operator (106) using the display (202), speakers (122) or (246) (Figure 2; column 7, lines 12-39).
Regarding claims 6-8, Fields teaches that a plurality of sensors generate sensor data (e.g, the data regarding the vehicle operator, vehicle motion, or the vehicle’s environment) (column 1, line 44 through column 2, line 15; column 4, lines 26-41).
Regarding claim 9, Fields disclosed an advanced vehicle operator intelligence system, comprising: a plurality of sensors, which are located within a vehicle (108), that generate sensor data (e.g, the data regarding the vehicle operator, vehicle motion, or the vehicle’s environment) (column 1, line 44 through column 2, line 15; column 4, lines 26-41); the sensor are connected to either a mobile device (110) (e.g., smart phone) or an on-board computer (114) that calculates impairment scores using the sensor data (column 2, lines 16-39); 
when the impairment of the vehicle operator is determined using impairment scores, the mobile device takes an appropriate action to mitigate the impairment (Figure 1; column 4, lines 26-63).  Thus, Fields suggests using the impairment score for “situation score” based on the sensor data; and using the mobile device as an electronic personal assistant for performing an action if the impairment is determined.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fields’s advanced vehicle operator intelligence system as discussed herein above the advantage of determining if the vehicle’s operator is in an impaired situation, then providing an appropriate response to mitigate the impairment of the vehicle’s operator.
Regarding claim 10, as discussed herein, the mobile device (110) (e.g., smart phone) or an on-board computer (114) calculates the impairment scores using the sensor data (column 2, lines 16-39); when the impairment of the vehicle operator is determined, the mobile device takes an appropriate action to mitigate the impairment (Figure 1; column 4, lines 26-63).
Regarding claim 11, Fields teaches the mobile device (110) is configured to perform an action on condition that the driving situation score (e.g., a hard braking score, a lane centering score, a time to collision score, etc.) has a value (column 2, lines 16-39).
Regarding claim 12, Fields teaches that in the situation of “the information, such as e-mail or text messages, presented to the vehicle operator would cause the vehicle to become impaired based on the sensor data,” determining to delay presenting the information to the vehicle operator until a later time when such the presentation of information would not cause an impairment (column 2, lines 40-50).
Regarding claim 13, Fields discloses and suggests the limitations of “receiving additional sensor data regarding a subsequent situation of the vehicle; calculating a second driving situation score based on the additional sensor data (column 1, lines 44-67, the computer system/method including receiving sensor data regarding vehicle operator, vehicle operation, and vehicle environment from one or more sensors); and transmitting the second driving situation score to the electronic personal assistant implemented by the computer of the vehicle, the electronic personal assistant configured to resume interactions with the driver based on the second driving situation score” (column 2, lines 40-50, Fields suggests resuming interactions with the vehicle operator by presenting the information to the vehicle operator when the vehicle operator is unimpaired).
Regarding claim 14, Fields teaches “calculating the driving situation score based on at least “driving behavior sensor data, and vehicle sensor data” (column 1, line 44 through column 2, line 39).
Regarding claim 15, Fields disclosed an advanced vehicle operator intelligence system, comprising: a plurality of sensors, which are located within a vehicle (108), that generate sensor data (e.g, the data regarding the vehicle operator, vehicle motion, or the vehicle’s environment) (column 1, line 44 through column 2, line 15; column 4, lines 26-41); the sensor are connected to either a mobile device (110) (e.g., smart phone) or an on-board computer (114) that calculates impairment scores using the sensor data (column 2, lines 16-39); 
when the impairment of the vehicle operator is determined using impairment scores, the mobile device takes an appropriate action to mitigate the impairment (Figure 1; column 4, lines 26-63).  Thus, Fields suggests using the impairment score for “situation score” based on the sensor data; and using the mobile device as an electronic personal assistant for performing an action if the impairment is determined.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the Fields’s advanced vehicle operator intelligence system as discussed herein above the advantage of determining if the vehicle’s operator is in an impaired situation, then providing an appropriate response to mitigate the impairment of the vehicle’s operator.
Regarding claim 16, as discussed herein, the mobile device (110) (e.g., smart phone) or an on-board computer (114) calculates the impairment scores using the sensor data (column 2, lines 16-39); when the impairment of the vehicle operator is determined, the mobile device takes an appropriate action to mitigate the impairment (Figure 1; column 4, lines 26-63).
Regarding claim 17, Fields teaches the mobile device (110) is configured to perform an action on condition that the driving situation score (e.g., a hard braking score, a lane centering score, a time to collision score, etc.) has a value (column 2, lines 16-39).
Regarding claim 18, Fields teaches that in the situation of “the information, such as e-mail or text messages, presented to the vehicle operator would cause the vehicle to become impaired based on the sensor data,” determining to delay presenting the information to the vehicle operator until a later time when such the presentation of information would not cause an impairment (column 2, lines 40-50).
Regarding claim 19, Fields discloses and suggests the limitations of “receiving additional sensor data regarding a subsequent situation of the vehicle; calculating a second driving situation score based on the additional sensor data (column 1, lines 44-67, the computer system/method including receiving sensor data regarding vehicle operator, vehicle operation, and vehicle environment from one or more sensors); and transmitting the second driving situation score to the electronic personal assistant implemented by the computer of the vehicle, the electronic personal assistant configured to resume interactions with the driver based on the second driving situation score” (column 2, lines 40-50, Fields suggests resuming interactions with the vehicle operator by presenting the information to the vehicle operator when the vehicle operator is unimpaired).
Regarding claim 20, Fields teaches “calculating the driving situation score based on at least “driving behavior sensor data, and vehicle sensor data” (column 1, line 44 through column 2, line 39).
Examiner’s Comments Regarding the Cited Reference
	The U.S. Patent application publication No. 2017/0067750 A1 (Day reference) disclosed vehicle systems and vehicle methods for driver assistance.  The main idea of Day’s invention is determining a route for the vehicle to travel from a location to a destination based on the user’s request, and selecting the route from a plurality of candidate routes if a route segment score of that route is greater than a threshold.  The system further includes a sensor module that is coupled to a plurality of sensors.  The system includes a processor, and a storage device storing instructions executed by the processor to generate the route segment score based on the user input and the input from the sensor module.  
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN C TO/Primary Examiner, Art Unit 3667